 



EXHIBIT 10.2

FORM OF EMPLOYMENT AGREEMENT

          AGREEMENT by and between CSX CORPORATION, a Virginia corporation (the
“Company”), and                                          (the “Executive”),
dated as of the ___day of                     , 200_.

          The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1. Certain Definitions.

     a. “Effective Date” means the first date during the Term (as defined in
Section l(b)) on which a Change of Control (as defined in Section 2) occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs, and (i) the Executive’s employment with the Company is
terminated by the Company without Cause or (ii) the Executive ceases to be an
officer of the Company in either case prior to the date on which the Change of
Control occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment or cessation of status as an officer (i) was at the
request of a third party who has taken steps reasonably calculated to effect
such Change of Control or (ii) otherwise arose in connection with or
anticipation of such Change of Control, then, in each such case, for all
purposes of this Agreement “Effective Date” shall mean the date immediately
prior to the date of such termination of employment or cessation of status as an
officer.

     b. The “Term” means the period commencing on the date hereof and ending on
the earlier to occur of (i) the third anniversary of such date or (ii) the first
day of the month next following the Employee’s normal retirement date (“Normal
Retirement Date”) under the principal pension plan in which the Executive
participates (the “Pension Plan”); provided, however, that commencing on the
date one year after the date hereof, and on each annual anniversary of such date
(such date and each annual anniversary thereof shall be hereinafter referred to
as the “Renewal Date”), unless previously terminated, the Term shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Term shall not be so extended; and

 



--------------------------------------------------------------------------------



 



provided, further, that the Term shall end on an earlier date if the Company
gives the Executive at least one year’s advance written notice thereof.

          2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

     a. Stock Acquisition. The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

     b. Board Composition. Individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

     c. Business Combination. Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or its principal subsidiary (a “Business Combination”)
that is not subject, as a matter of law or contract, to approval by the Surface
Transportation Board or any successor agency or regulatory body having
jurisdiction over such transactions (the “Agency”), in each case, unless,
following such Business Combination:

     (i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which

-2-



--------------------------------------------------------------------------------



 



as a result of such transaction owns the Company or its principal subsidiary or
all or substantially all of the assets of the Company or its principal
subsidiary either directly or through one or more subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;

     (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

     (iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

     d. Regulated Business Combination. Consummation of a Business Combination
that is subject, as a matter of law or contract, to approval by the Agency (a
“Regulated Business Combination”) unless such Business Combination complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

     e. Liquidation or Dissolution. Consummation of a complete liquidation or
dissolution of the Company or its principal subsidiary approved by the Company’s
shareholders.

If any Change of Control is a Regulated Business Combination, but its
implementation involves another “Change of Control” that is not a Regulated
Business Combination within the meaning of this Section 2, then for all purposes
of this Agreement, such Change of Control shall not be deemed to be a Regulated
Business Combination, the provisions governing a Regulated Business Combination
shall not apply, and the provisions governing such other Change in Control shall
apply.

          3. Employment Period.

     a. Generally. Subject to Section 3(b), the Company hereby agrees to
continue the Executive in its employ, and the Executive hereby agrees to remain
in the employ of the Company subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
third anniversary of such date (the “Employment Period”).

     b. Regulated Business Combination. Notwithstanding the foregoing, in the
case of a Change of Control that is a Regulated Business Combination, then for
all

-3-



--------------------------------------------------------------------------------



 



purposes of this Agreement, the “Employment Period” shall mean the longer of
(i) the period commencing on the Effective Date and ending on the third
anniversary of such date or (ii) the period commencing on the Effective Date and
ending twelve months from the effective date of a final decision by the Agency
on the proposed Regulated Business Combination (“Final Regulatory Action”),
provided, however, that (x) if the Final Regulatory Action is a denial of the
Regulated Business Combination then for all purposes of this Agreement the
“Employment Period” shall end upon the sixtieth (60th) day following such Final
Regulatory Action and (y) if the Final Regulatory Action is an approval of the
Regulated Business Combination, but the Regulated Business Combination is not
consummated by the first anniversary of the Final Regulatory Action, then for
all purposes of this Agreement the “Employment Period” shall end upon such first
anniversary, of the Final Regulatory Action.

          4. Terms of Employment.

     a. Position and Duties. (i) During the Employment Period: (A) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date, and (B) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Effective Date or any office or location less than 35 miles from such
location.

     (ii) During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, Executive agrees during
normal business hours to diligently discharge the business and affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
to the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period it shall not be a violation of this Agreement for the Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.

     b. Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary

-4-



--------------------------------------------------------------------------------



 



paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase, and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. Notwithstanding the
preceding, an across-the-board reduction in Annual Base Salary applicable to all
similarly situated peer executives implemented out of extreme business necessity
and unrelated to a contemplated or anticipated Change of Control shall not be a
violation of this section. As used in this Agreement, the term “affiliated
companies” shall include any company controlled by, controlling or under common
control with the Company.

     (ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall
be eligible to earn, for each calendar year ending during the Employment Period,
an annual bonus (the “Annual Bonus”) in cash, at a minimum, target and maximum
level not less favorable (in terms both of dollar amounts and difficulty of
achievement) to the Executive than the Executive’s opportunity to earn such
annual cash bonuses under the Company’s annual incentive plans, or any
comparable bonus under any predecessor or successor plan, for the last three
full calendar years prior to the Effective Date (annualized in the event that
the Executive was not employed by the Company for the whole of such calendar
year). Notwithstanding the preceding, an across-the-board reduction of minimum,
target and maximum Annual Bonus opportunities applicable to all similarly
situated peer executives implemented out of extreme business necessity and
unrelated to a contemplated or anticipated Change of Control shall not be a
violation of this section. (The highest of the actual amounts of such bonuses,
as so annualized, for each of such three full calendar years is hereafter
referred to as the “Recent Annual Bonus”.) Each such Annual Bonus shall be paid
no later than the end of the third month of the calendar year next following the
calendar year for which the Annual Bonus is awarded, unless deferred pursuant to
the terms of a deferred compensation plan maintained by the Company.

     (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most

-5-



--------------------------------------------------------------------------------



 



favorable of those provided by the Company and its affiliated companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

     (iv) Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs its effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

     (v) Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

     (vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.

     (vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable

-6-



--------------------------------------------------------------------------------



 



to the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.

     (viii) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, it more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

          Notwithstanding Sections 4.b.(iii)-(viii), benefits payable under a
plan, practice, policy, or program that has been amended to reduce benefits or
terminated within the 120-day period immediately preceding the Effective Date
for reasons unrelated to affecting benefits due hereunder shall not be taken
into account under such provisions. In the case of a plan, practice, policy or
program amended to reduce benefits, only the higher pre-amendment benefit shall
be disregarded.

          5. Termination of Employment.

     a. Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative. Executive
agrees to cooperate with the Company and the selected physician so that such
determination can be made.

     b. Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive officer

-7-



--------------------------------------------------------------------------------



 



believes that the Executive has not substantially performed the Executive’s
duties, or

     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall he conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

     c. Good Reason. The Executive’s employment may be terminated by the
Executive during the Employment Period for Good Reason. For purposes of this
Section 5(c), any good faith determination of “Good Reason” made by the
Executive shall be conclusive. For purposes of this Agreement, “Good Reason”
shall mean:

     (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

     (ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

     (iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a materially greater
extent than required immediately prior to the Effective Date, in either case
without the Executive’s prior consent.

-8-



--------------------------------------------------------------------------------



 



     (iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

     (v) any failure by the Company to comply with and satisfy Section 12(c) of
this Agreement.

     d. Regulated Business Combination. Notwithstanding the foregoing, in the
case of a Change of Control that is a Regulated Business Combination, then for
all purposes of this Agreement, during that portion of the Employment Period
prior to Final Regulatory Action, the Executive may not exercise his rights to
terminate his employment under this Agreement for “Good Reason.” The Executive
may only terminate his employment under this Agreement if he is “Constructively
Terminated” by the Company. Moreover, except to the extent expressly set forth
in the definition of “Constructive Termination,” the Executive shall have no
remedy for any breach by the Company of the provisions of Section 4; provided,
however, that any failure of the Company to comply in any material respect with
the provisions of Section 4 shall create a rebuttable presumption that a
Constructive Termination has occurred.

For purposes of this Agreement, a “Constructive Termination” shall mean:

     (i) substantial diminution of the Executive’s duties or responsibilities as
contemplated by Section 4(a) of this Agreement, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;

     (ii) a reduction in the Executive’s Annual Base Salary;

     (iii) a failure by the Company to comply with Section 4(b)(ii) regarding
the Annual Bonus;

     (iv) a reduction in the Executive’s other incentive opportunities, benefits
or perquisites described in Section 4(b) unless the Executive’s peer executives
suffer a comparable reduction;

     (v) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a materially greater
extent than required immediately prior to the Effective Date, in either case
without the Executive’s prior consent.

     (vi) any purported termination by the Company of the Executive’s employment
otherwise than for Cause.

During that portion of the Employment Period after Final Regulatory Action, the
Executive may terminate his Employment under this Agreement for “Good Reason.”

-9-



--------------------------------------------------------------------------------



 



     e. Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason or Constructive Termination, shall be communicated
by Notice of Termination to the other party hereto given in accordance with
Section 13(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason, Cause or
Constructive Termination shall not waive any right of the Executive or the
Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

     f. Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason or Constructive Termination, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

          6. Obligations of the Company upon Termination.

     a. Good Reason or Constructive Termination. If, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause or Disability or the Executive shall terminate employment for Good Reason
or Constructive Termination, then the Company shall provide the following
payments and benefits:

     (i) The Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of (A) plus (B), as follows:

     A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Executive’s most recently
established target Annual Bonus (annualized for any calendar year consisting of
less than twelve full months or during which the Executive was employed for less
than twelve full months) (such higher amount being referred to as the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the

-10-



--------------------------------------------------------------------------------



 



current calendar year through the Date of Termination, and the denominator of
which is 365 and (3) any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and
(3) shall be hereinafter referred to as the “Accrued Obligations”); and

     B. an amount equal to the product of (1) [two/three] and (2) the sum of
(x) the Executive’s Annual Base Salary in effect on the date of Executive’s
termination of employment (or, if greater, the Executive’s Annual Base Salary in
effect immediately before any salary reduction therein triggering the event
leading to Executive’s termination) and (y) the Highest Annual Bonus.

     (ii) for [two/three] years after the Executive’s Date of Termination, or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies and their families; provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare benefits under another employer provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility; except as provided below, the period during which the Executive and
his family are eligible for health continuation coverage under Section 4980B of
the Code by reason of the Executive’s termination of employment shall run from
the end of such [two/three] year period. For purposes of determining eligibility
(but not the time of commencement of benefits) of the Executive for retiree
benefits pursuant to such plans, practices, programs and policies, the Executive
shall be considered to have remained employed until [two/three] years after the
Date of Termination and to have retired on the last day of such period. With
respect to any self-insured medical benefits, the Company and Executive agree to
use their reasonable best efforts to replace such benefits with comparable fully
insured benefits, the cost of which shall be shared in the same manner as the
self-insured coverage. If the Company and Executive are unable to effect
coverage acceptable to Executive, coverage will be made available under the
applicable self-insured plan (but not through any plan or arrangement deemed to
be a cafeteria plan under Section 125 of the Code) of the Company and Executive
may elect to pay one hundred percent of the cost of such coverage on an
after-tax basis. In the event medical coverage is provided under the existing
plan, the initial eighteen months shall be deemed to be COBRA coverage and the
additional [two/three] years of coverage provided thereafter.

-11-



--------------------------------------------------------------------------------



 



     (iii) The Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in his sole discretion, but at a cost not in excess of
$20,000.

     (iv) To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies, including earned but unpaid stock and similar
compensation (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”).

     b. Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries. Notwithstanding the preceding, benefits
payable under a plan, practice, policy, or program that has been amended to
reduce benefits or terminated within the 120-day period immediately preceding
the Effective Date for reasons unrelated to affecting benefits due hereunder
shall not be taken into account. In the case of a plan, practice, policy or
program amended to reduce benefits, only the higher pre-amendment benefit shall
be disregarded.

     c. Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,

-12-



--------------------------------------------------------------------------------



 



programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and its affiliated companies and their families. Notwithstanding the preceding
benefits payable under a plan, practice, policy, or program that has been
amended to reduce benefits or terminated within the 120-day period immediately
preceding the Effective Date for reasons unrelated to affecting benefits due
hereunder shall not be taken into account. In the case of a plan, practice,
policy or program amended to reduce benefits, only the higher pre-amendment
benefit shall be disregarded.

     d. Cause; Other than for Good Reason or Constructive Termination. If the
Executive’s employment shall be terminated for Cause during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) his Annual Base
Salary through the Date of Termination, and (z) Other Benefits, in each case to
the extent theretofore unpaid. If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good Reason
or Constructive Termination, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.

          7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies for which the Executive may qualify, nor, subject to Section 13(f),
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

          8. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest regardless of the outcome thereof by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof

-13-



--------------------------------------------------------------------------------



 



(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment, at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”); provided, that the
Executive shall repay to the Company all such amounts paid by the Company, and
shall not be entitled to any further payments hereunder, in connection with a
contest originated by the Executive if the trier of fact in such contest
determines that the Executive’s claim was not brought in good faith or was
frivolous.

          9. Certain Additional Payments by the Company.

     a. Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 9(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Executive, after taking into
account the Payments and the Gross-Up Payment, would not receive a net after-tax
benefit of at least $50,000 (taking into account both income taxes and any
Excise Tax) as compared to the net after-tax proceeds to the Executive resulting
from an elimination of the Gross-Up Payment and a reduction of the Payments, in
the aggregate, to an amount (the “Reduced Amount”) such that the receipt of
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to the Executive and the Payments, in the aggregate, shall be reduced to
the Reduced Amount.

     b. Subject to the provisions of Section 9(c), all determinations required
to be made under this Section 9, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm, law firm, or other advisor as may be designated by the Company
(the “Advisor”) which shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Advisor is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Company shall appoint another recognized firm to make the determinations
required hereunder (which firm shall then be referred to as the Advisor).

-14-



--------------------------------------------------------------------------------



 



All fees and expenses of the Advisor shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 9, shall be paid by the
Company to the Executive within five days of the receipt of the Advisor’s
determination. Any determination by the Advisor shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the Advisor
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Advisor shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

     c. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

     (i) give the Company any information reasonably requested by the Company
relating to such claim,

     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

     (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and

     (iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue

-15-



--------------------------------------------------------------------------------



 



or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

     d. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

          10. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all confidential or proprietary
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In addition, to the extent that the Executive is a
party to any other agreement relating to confidential information, inventions or
similar matters with the Company, the Executive shall continue to comply with
the provisions of such agreements. In no event shall an asserted

-16-



--------------------------------------------------------------------------------



 



violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

          11. Arbitration. The Company and the Executive agree that all
disputes, controversies, and claims arising between them concerning the subject
matter of this Agreement, other than Sections 9 and 10, shall be settled by
arbitration in accordance with the rules and procedures of the American
Arbitration Association then in effect. The location of the arbitration will be
Richmond, Virginia or such other place as the parties may mutually agree. In
rendering any award or ruling, the arbitrator or arbitrators shall determine the
rights and obligations of the parties according to the substantive and
procedural laws of the Commonwealth of Virginia. The parties to any such
dispute, controversy, or claim shall attempt to agree upon the selection of a
single arbitrator. If after a reasonable period of time the parties are unable
to agree upon such a single arbitrator, then three arbitrators will be appointed
with each party selecting an arbitrator from the American Arbitration
Association’s available panel of arbitrators, and the parties agreeing upon the
selection of a third arbitrator. If the parties cannot agree upon the selection
of a third arbitrator, then the two arbitrators selected by the parties shall
agree upon a third arbitrator from the panel of American Arbitration Association
arbitrators. If the two arbitrators are unable to so agree on a third
arbitrator, the third arbitrator shall be selected by the American Arbitration
Association. Any arbitration pursuant to this section shall be final and binding
on the parties, and judgment upon any award rendered in such arbitration may be
entered in any court, state or federal, having jurisdiction. All fees and
expenses of the arbitration shall be born in accordance with Section 8. The
arbitrator or arbitrators shall have no authority to award provisional relief,
injunctive remedies, or punitive damages. The parties expressly acknowledge that
they are waiving their right to seek remedies in court, including without
limitations the right if any to a jury trial.

          12. Successors.

     a. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

     b. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

     c. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

-17-



--------------------------------------------------------------------------------



 



          13. Miscellaneous.

     a. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives; provided, that the
Company may unilaterally amend Exhibit A hereto from time to time, but only to
the extent it determines, upon the advice of counsel, to be necessary to comply
with the legal requirements to obtain a valid release.

     b. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

     If to the Executive:

     If to the Company:

     CSX Corporation
     500 Water Street
     Jacksonville, FL 32202

     Attention: Senior Vice President, Human Resources and Labor Relations

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     c. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

     d. The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

     e. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
or Constructive Termination pursuant to Section 5 of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

-18-



--------------------------------------------------------------------------------



 



     f. The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. From and after the Effective Date this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.

          14. Waiver and Release with Respect to Prior Agreement. In exchange
for the compensation and benefits promised herein, the Executive hereby waives
and releases the Company and its affiliates from any and all claims he ever had
or may have arising from or in connection with the Employment Agreement dated
                    , between the Company and the Executive (the “Prior
Agreement”), and the Executive acknowledges that this Agreement supersedes and
renders null and void in all respects the Prior Agreement.

          15. Other Agreements Unaffected. Except for the Prior Agreement, or as
otherwise expressly provided herein, this Agreement shall have no effect on any
other agreement between the Executive and the Company or any of its affiliates,
and any such agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

             

--------------------------------------------------------------------------------

 
            CSX CORPORATION
 
       

  By    

     

--------------------------------------------------------------------------------

-19-